Citation Nr: 1509271	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy due to diabetes mellitus, type II.

4.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In December 2013, the Board remanded the case for further development.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  

The issues of entitlement to service connection for peripheral neuropathy and entitlement to a compensable rating for hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was as likely as not exposed to herbicide agents while he served in Thailand during the Vietnam era.
 
2.  The Veteran has diabetes mellitus, type II, and arteriosclerotic heart disease, that are presumed to be related to exposure to herbicide agents during active military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for arteriosclerotic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .  Diabetes mellitus, type II, and arteriosclerotic heart disease are considered "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as diabetes mellitus, type II, and arteriosclerotic heart disease, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  The term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

For the reasons set forth below, the Board finds that the Veteran is entitled to service connection for diabetes mellitus, type II, and arteriosclerotic heart disease on a presumptive basis.

It is undisputed that the Veteran has current diabetes mellitus, type II, and arteriosclerotic heart disease and that he was stationed in Korat RTAFB as an aircraft mechanic from September 1968 to May 1969.  See, e.g., Dr. Pacia (Sept. 11, 2009) (assessing arteriosclerotic heart disease and diabetes mellitus).  Accordingly, the remaining element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he served along the perimeter of Korat RTAFB.  The Board finds that the evidence of record is in equipoise as to whether this element has been established.  During a May 2014 hearing, the Veteran asserted that his service at Korat RTAFB as an aircraft maintenance technician frequently brought him near the base perimeter.

Specifically, the Veteran reported that he worked on aircraft stored along the perimeter of the base on a daily basis.  He reported that he could see and speak to the security personnel as they monitored the perimeter; they were separated by a fence.  He also reported that he was tasked to reclaim the wreckage of a plane that missed the runway and threw wreckage three miles around the perimeter of the base.  The reclamation took approximately one week.

Upon review of all the evidence of record, the Board finds that the Veteran's statements regarding the nature and responsibilities of his service while at Korat RTAFB are credible.  The Board finds that the Veteran appears to have served in an area that was in close proximity of the base perimeter.  His accounting as to the type of duties he performed near the perimeter of Korat RTAFB are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, the Veteran's account of transgressing the perimeter of the base is to recover aircraft wreckage appears to be consistent with a December 1969 Airman Performance Report showing that he was selected to serve as Chief of a Recovery Team.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  There is nothing in the available service records, to include his DD Form 214 that would refute the Veteran's recollections.

Therefore, based on his credible assertion of service near the perimeter of Korat RTAFB, the evidence submitted in support of the claim, and resolving reasonable doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents.  Further, as he is shown to have been exposed to herbicides, the presumption of service connection for diabetes mellitus, type II, and arteriosclerotic heart disease attaches.  Service connection for diabetes mellitus, type II, and arteriosclerotic heart disease are thereby warranted.


ORDER

Service connection for arteriosclerotic heart disease is granted.

Service connection for diabetes mellitus, type II, is granted.


REMAND

The Veteran seeks service connection for a peripheral neuropathy due to the service-connected diabetes mellitus.  Although the medical evidence of record shows that the Veteran has reported numbness in the extremities, he has not been diagnosed with peripheral neuropathy.  VA examination is needed to determine whether the Veteran has a current diagnosis and, if so, whether it is proximately due to or the result of the service-connected diabetes mellitus.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In May 2014, the Veteran testified that his hearing loss had worsened since his last VA examination in September 2010.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014).  Additionally, the claim must be remanded to ask Dr. Debra DaPontes, the private audiologist who conducted the June 21, 2010, audiological analysis, to clarify whether the Maryland CNC Test was used to obtain the word recognition scores.  See Savage v. Shinseki, 24 Vet. App. 259, 272 (2011).

Accordingly, the case is REMANDED for the following action:

1.   Ask Dr. Debra DaPontes from ENT & Facial Plastic Surgical Associates, LLP, whether the Maryland CNC Test was used to obtain the word recognition scores for the June 21, 2010, audiological analysis.

2.  Then, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to determine the current severity of the Veteran's hearing loss, including a full description of the functional effects of the disability.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to determine whether the Veteran has peripheral neuropathy and, if so, whether it is at least as likely as not (a 50 percent or greater probability) that it is (i) caused or (ii) aggravated by the service-connected diabetes mellitus.

The examiner must address both causation and aggravation.  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine the baseline level of severity of the peripheral neuropathy prior to aggravation by the service-connected diabetes mellitus.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


